     Case 1:02-cv-00785-HSO-RHW Document 443 Filed 08/04/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


NORTHROP GRUMMAN SHIP                                                   PLAINTIFF
SYSTEMS, INC., formerly known as
Ingalls Shipbuilding, Inc.

v.                                                 Civil No. 1:02cv785-HSO-RHW

THE MINISTRY OF DEFENSE OF THE
REPUBLIC OF VENEZUELA                                                 DEFENDANT

 ORDER DENYING PLAINTIFF’S MOTION [426] FOR ATTORNEY’S FEES
  AND DENYING AS MOOT DEFENDANT’S MOTION [437] FOR RELIEF
    PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 60(b)

      BEFORE THE COURT are Plaintiff Northrop Grumman Ship Systems, Inc.,

f/k/a Ingalls Shipbuilding, Inc., and now known as Huntington Ingalls

Incorporated’s (“Huntington Ingalls” or “Plaintiff”) Motion [426] for Attorney’s Fees

and Defendant The Ministry of Defense of the Republic of Venezuela’s (“Ministry” or

“Defendant”) Motion [437] for Relief Pursuant to Federal Rule of Civil Procedure

60(b). The Court finds that Huntington Ingalls’s Motion [426] for Attorney’s Fees

should be denied, and that this renders the Ministry’s Motion [437] for Relief

Pursuant to Federal Rule of Civil Procedure 60(b) moot.

                                 I. BACKGROUND

      On March 31, 2020, the Court issued a Memorandum Opinion and Order

[406] recognizing and enforcing an arbitration award against the Ministry and

awarding Huntington Ingalls the net amount of the Tribunal’s award, post-award

interest, post-judgment interest, and “costs and fees.” Mem. Opinion [406]. On



                                          1
    Case 1:02-cv-00785-HSO-RHW Document 443 Filed 08/04/20 Page 2 of 4




June 4, 2020, the Court entered a Final Judgment [425] in this case in favor of

Huntington Ingalls against the Ministry in the amount of “$137,977,646.43 . . . plus

costs and fees.” J. [425]. The Court made no specific finding in either the

Memorandum Opinion and Order [406] or the Final Judgment [426] that it was

awarding attorney’s fees.

      Huntington Ingalls now seeks an award of $187,460.20 in attorney’s fees. Pl.

Mot. [426]. The Ministry has filed a Response [432] in Opposition which does not

challenge the attorney’s fees calculation, but argues that there is no statutory or

contractual basis for awarding attorney’s fees in this case. Def. Resp. [432] at 2. In

its Rebuttal [435], Huntington Ingalls argues that it is entitled to attorney’s fees

because the Ministry “unjustifiably refused to abide by the arbitral award.” Pl.

Rebuttal [435] at 2-3.

      The Ministry has filed a Motion [437] seeking relief from the Court’s

judgment pursuant to Rule 60(b). The Ministry contends that relief from Final

Judgment is warranted due to the “obvious error of law” in awarding attorney’s fees

when no statutory or contractual basis existed for doing so. Def. Mem. [438] at 4.

Huntington Ingalls responds that the Ministry’s Rule 60(b) motion was not filed

within a “reasonable time” and that the Court did not make any obvious errors in

law. Pl. Resp. [440] at 2-4. The Ministry counters that it promptly moved to correct

the Final Judgment following the filing of Huntington Ingalls’s Motion for

Attorney’s Fees, and maintains that an award of attorney’s fees would constitute an

obvious error of law. Def. Reply [442] at 1, 5.



                                           2
    Case 1:02-cv-00785-HSO-RHW Document 443 Filed 08/04/20 Page 3 of 4




                                  II. DISCUSSION

      When courts consider a motion for attorney’s fees, the “basic point of

reference” is “the bedrock principle known as the ‘American Rule’: Each litigant

pays his own attorney’s fees, win or lose, unless a statute or contract provides

otherwise.” Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 252-53 (2010)

(quoting Ruckelshaus v. Sierra Club, 463 U.S. 680, 683 (1983)). The parties do not

dispute that there is no contractual or statutory basis for a fee award in this case.

See Def. Resp. [432] at 2-3; Pl. Rebuttal [435] at 2. Rather, Huntington Ingalls

argues that an award of attorney’s fees is appropriate under the Court’s “inherent

power to assess attorney’s fees when a party has acted in bad faith, vexatiously,

wantonly, or for oppressive reasons.” Def. Rebuttal [435] at 2-3 (quoting Swiss Inst.

of Bioinformatics v. Glob. Initiative on Sharing All Influenza Data, 49 F. Supp. 3d

92, 98 (D.D.C. 2014)).

        The record is clear that the Court has not made any findings that the

Ministry “acted in bad faith, vexatiously, wantonly, or for oppressive reasons.” See

Mem. Opinion [406]. Further, this does not seem to be the kind of extraordinary

situation warranting a departure from the general rule. For these reasons,

Plaintiff’s Motion for Attorney’s Fees should be denied.

      Because the Court has found that attorney’s fees are not warranted in this

case, the Ministry’s Motion [437] for relief pursuant to Rule 60(b) from the award of

attorney’s fees should be denied as moot. The Court did not specifically award




                                           3
    Case 1:02-cv-00785-HSO-RHW Document 443 Filed 08/04/20 Page 4 of 4




attorney’s fees to Huntington Ingalls, so no relief from the Final Judgment is

necessary.

                                III. CONCLUSION

      To the extent the Court has not addressed any of the parties’ arguments, it has

considered them and determined that they would not alter the result.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Plaintiff

Northrop Grumman Ship Systems, Inc., f/k/a Ingalls Shipbuilding, Inc., and now

known as Huntington Ingalls Incorporated’s Motion [426] for Attorney’s Fees is

DENIED, and Defendant The Ministry of Defense of the Republic of Venezuela’s

Motion [437] for Relief Pursuant to Federal Rule of Civil Procedure 60(b) is

DENIED AS MOOT.

      SO ORDERED AND ADJUDGED, this the 4th day of August, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                          4
